

116 S2709 IS: Continuing Access to 504 Capital Act
U.S. Senate
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2709IN THE SENATE OF THE UNITED STATESAugust 10, 2021Mr. Cardin (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Consolidated Appropriations Act, 2021 to increase the fiscal year 2021 commitments to guarantee certain business loans of the Small Business Administration.1.Short titleThis Act may be cited as the Continuing Access to 504 Capital Act.2.SBA business loansTitle V of division E of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended, under the heading (INCLUDING TRANSFER OF FUNDS) under the heading BUSINESS LOANS PROGRAM ACCOUNT under the heading Small Business Administration, in the second proviso, by striking $7,500,000,000 and inserting $8,500,000,000.